Case 19-50294 Doc 5 Filed 03/04/19 Entered 03/04/19 16:04:19 Page 1 of 7

Connecticut Local Form Chapter 13 Plan 01/04/2019

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

Fill in this information to identify your case:

   

 

 

Debtor 1* Graylon L Tubman
First Name Middle Name Last Name

Social Security Number: XXX - XX - |E| |:l

(Enter only last 4 digits) CHAPTER 13 PLAN

 

 

 

 

 

 

 

Debtor 2*
Spouse, if filing

 

 

 

 

 

 

 

F irst Name Middle Name Last Name
Social Security Number: XXX - XX - l:| |:l |:| [|

(Enter only last 4 digits)

Case number `C -§O§lcf‘{

 

 

 

 

 

 

 

 

(If known)
*For purposes of this Chapter 13 Plan, "Debtor" means "Debtors" where applicable
|:| Original Plan

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable.
All plans, amended plans and modified plans shall be served upon all creditors by the
Debtor and a certificate of service shall be filed With the Clerk.

"Collateral" as used in this Chapter 13 Plan means the property securing a claim.

If the Debtor intends to determine the secured status of a claim pursuant to 1 1 U.S.C. §
506, or ifthe Debtor intends to avoid the fixing ofa lien that impairs the Debtor's
exemption pursuant to 1 1 U.S.C. § 522(f), then the Debtor must do two things: (1)
indicate the Debtor's intention in this Chapter 13 Plan in the space below; and (2) file a
separate motion pursuant to 11 U.S.C. § 506 or ll U.S.C. § 522(f) following the
Contested l\/Iatter Procedure or local rules adopted after December l, 2017. lf a separate
motion is not filed then the Debtor will not be entitled to relief pursuant to 1 1 U.S.C. §
506 or 11 U.S.C. §522('1‘).

The Debtor must check the appropriate box (lncluded or Not Included) in the chart
below. lf an item is checked as "Not Included," or if both boxes are checked, the
provision will be ineffective if later set out in this Chapter 13 Plan.

 

The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in

Section 3.2, Which may result in a partial payment or no payment at all to [:| Included I:I
. lncluded

the secured creditor.

Avoidance of ajudicial lien or nonpossessory, nonpurchase-money security |:] Included E| Not

interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3. lncluded

Assumption or rejection of executory contracts or unexpired leases pursuant Not

re 11 u.s.C. § 365, get eut in section vi. l:l I“"'l“ded @ included

Not

 

 

 

 

 

 

 

 

Case 19-50294 Doc 5 Filed 03/04/19 Entered 03/04/19 16:04:19 Page 2 of 7

To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of
claim in order to be paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or
eliminated You should read this Chapter 13 Plan carefully and discuss it with your

attorney if you have one in this bankruptcy case. lf you do not have an attorney, you may
wish to consult one.

If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this
Chapter 13 Plan, you or your attorney must file an objection to confirmation no later
than 7 days before the date set for confirmation of the Chapter 13 Plan, unless
otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
Chapter 13 Plan without further notice if no objection to confirmation is filed. See
Fed.R.Bankr.P. 3015.

 

This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this
Chapter 13 Plan does not mean that you will receive payment

 

 

 

 

 

To All The Chapter 13 Plan contains no non-standard provisions other than those set out in
Parties: Section VII. The Debtor must check one box in the chart below indicating whether any
non-standard provision is 1nc1uded or Not 1ncluded in Section Vll of this Chapter 13
Plan.
Ntdd " rt'st' vii |jilddE|N°t
on-s an ar provisions, se ou in ec ion . nc u e 1ncluded
II. PLAN PAYMENTS AND LENGTH OF PLAN

The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to
the supervision and control of the Chapter 13 Standing Trustee as is necessary for the execution of this

Chapter 13 Plan as required by 1 1 U.S.C. § 1322(a)(1). Payments by the Debtor will be made as set
forth in this Section 11.

2.1 Payments to Chap_ter 13 Standing Trustee.
The Debtor will make payments to the Chapter 13 Standing Trustee as follows:

 

 

 

 

 

 

si 1,310.00 permemh for 60 months

 

 

 

 

 

If fewer than 60 months of payments are specified, additional monthly payments may be made to
the extent necessary to make the payments to creditors specified in this Chapter 13 Plan.

 

 

2.2 Source of Payments to the Chapter 13 Standing Trustee.
Check all that apply.

[] The Debtor will make payments pursuant to a payroll deduction order.

iii The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following
address (include case number on payment):
Roberta Napolitano, Chapter 13 Standing Trustee
PO Box 610
l\/lemphis, TN 38101-0610

2.3 Income Tax Refunds.
Check one.

Page 2 of7

 

Case 19-50294 Doc 5 Filed 03/04/19 Entered 03/04/19 16:04:19 Page 3 of 7

ii The Debtor will retain any income tax refunds received during the plan term. Note the Chapter
13 Standing Trustee may reduce the Debtor's deduction for payment of taxes in calculating
disposable income if this option is selected.

l:i The Debtor will supply the Chapter 13 Standing Trustee with a copy of` each income tax return
filed during the plan term within 14 days after filing the return and will turn over to the
Chapter 13 Standing Trustee all income tax refunds received during the Chapter 13 Plan term.

13 The Debtor will treat income tax refunds as follows:

2.4 Additional Payments.
Check one.
[§j None. If “None ” is checked, the rest of this Subpart need not be completed cr reproduced

2.5 Estimated Total Pavments.
The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter
13 Standing Trustee is:

$ 78,300.00

 

 

 

 

2.6 Order of I’QLments to Creditors bv the Chapter 13 Standing Trustee
Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following
order:

 

 

 

priority, secured and general unsecured will be paid pro rata

 

The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor
pursuant to this Chapter 13 Plan until satisfaction of all costs of administration, all claims entitled
to priority under 1 1 U.S.C. § 507, the present value of all allowed secured claims, and payments to
unsecured creditors as provided in this Chapter 13 Plan.

III. TREATMENT OF SECURED CLAIMS

3.1 Secured Claims That Will Not Be Modified.
Secured claims that will not be subject to a valuation motion pursuant to 1 1 U.S.C. § 506, or to
avoidance pursuant to 1 1 U.S.C. § 522(f), shall be described in this section. Check all that app|y.

l:] None. If “None ” is checked the rest of this subpart need not be completed or reproduced
|:I There are secured claims treated in this Chapter 13 Plan that are not going to be modified

l:l Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular
payments (Maintain) will be disbursed by the Debtor, as specified below.

 

 

 

1. Creditor: chen Loan Servicing

LaSt 4 DigitS Of Check one of the following:

 

 

 

 

 

 

 

 

 

 

Account No.: . .
[§] Arrearage on Petition Date: $26,751,()()
Interest Rate on Balance: 0.00%
Regular Payment (Maintain) by Debtor:* $1,200.00 /month

 

 

 

|:| Rea| Property

 

 

Page 3 of 7

 

 

CaSe 19-50294 DOC 5 Filed 03/04/19

 

Entered 03/04/19 16:04:19 Page 4 of 7
l:IPrincipal Residence Check below regarding real property taxes and
l:]Other (describe) insuran°e:

Address Of Collateral. I:l Mortgage payments include escrow for:

 

35 Guzzi Drive
Stratford, CT 06615

 

E| Real estate taxes

m Homeowners 1nsurance

 

 

E Personal Property/Vehicle

Description of Collateral (include first digit and last four digits of

VIN# for any vehicle):

[| Debtor pays directly for:
|:] Real estate taxes

ij Homeowners 1nsurance

liEUEE

 

 

 

 

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment

 

 

 

 

2. Creditor: Stratford Tax Collector (principal only)
Last 4 Digifs Of Check ene efthe following
Account No.: |:| m |:| [:| . .
[§| Arrearage on Petition Date: $396,()()
lnterest Rate on Balance: 18.00%
Regu|ar Payment (Maintain) by Debtor:* $0.00 /month
I:] Real Property
@Principal Residence Check below regarding real property taxes and
I:]Other (describe) msurance: _
Address Of Collateral: [l Mortgage payments include escrow for.

 

35 Guzzi Drive
Stratford, CT 06615

 

 

 

|:| Personal Property/Vehicle

Description of Collateral (include first digit and last four digits of

VlN# for any vehicle):

 

 

 

 

 

 

 

 

 

 

 

|:I Real estate taxes

[:| Homeowners 1nsurance
[:| Debtor pays directly for:

[:I Real estate taxes

|:| Homeowners 1nsurance

llUUUE

 

 

 

 

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment

 

 

 

 

3. Creditor: Stratford Tax Collector (interest)

 

 

Last4 Digits of |:| [:| |:| [:|

Account No.: . .
l§] Arrearage on Petition Date: $35,64
Interest Rate on Balance: 0.00%
Regular Payment (Maintain) by Debtor:* $0.00 /month

Check one of the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4 of 7

 

 

Case 19-50294 Doc 5 Filed 03/04/19 Entered 03/04/19 16:04:19 Page 5 of 7

 

 

l:l Real Property
@Principal RCSiCl€HC€ Check below regarding real property taxes and
I:IOther (describe) inSUI°anC€Z
Address of Co|\atera|; l:l MOrtgage payments include escrow for:
35 Guzzi Drive [] Real estate taxes
Stratford, CT 06615 |___I Homeowners 1nsurance

 

 

 

l:l Debtor pays directly for:
|:l Real estate taxes

I:] Homeowners 1nsurance
|:| Personal Property/Vehicle

Description of Collateral (include first digit and last four digits of -
VIN# for any vehicle): |:| m |:| |:| m

 

 

 

 

 

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment

 

Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing
deadline under Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the
current installment payment and arrearage. In the absence of a contrary, timely filed proof of claim,
the amounts stated above are controlling lf relief from the automatic stay is ordered as to any item
of Co|lateral listed in this Section, then, unless otherwise ordered by the Court, all payments under
this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all secured
claims based on that Collateral will no longer be treated by this Chapter 13 Plan.

The Debtor shall pay current real property taxes, personal property taxes, and insurance for property
(Collateral) to be retained prior to and after confirmation of any Chapter 13 Plan.
3.2. Secured Claims Subiect to Valuation Motion.

I§] None. If “None ” is checked the rest of this subpart need not be completed or reproduced
3.3 Secured Claims Subiect To Avoidance (11 U.S.C. § 522(1`)1.

@ None. If “None ” is checked the rest of this subpart need not be completed or reproduced
3.4 Surrender of Collateral.

I'_i] None. If “None ” is checked the rest of this Subpart need not be completed or reproduced

     

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in l l U.S.C. § 507 and l l U.S.C. § 1322(3)(4)]
4.1 ADDlicabilitv Of Post-Petition Interest.

The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support
obligations other than those treated in Section 4.4, will be paid in full without post-petition interest.
If the court determines the Debtor is solvent or is to be treated as solvent under this Chapter 13 Plan,
the Court may order post-petition interest be paid on claims.

Please enter the current interest rate to be paid to the IRS if interest is
required to be paid under this Chapter 13 Plan (if the Debtor is being

treated as if solvent): 1200 %

Page 5 of 7

 

Case 19-50294 Doc 5 Filed 03/04/19 Entered 03/04/19 16:04:19 Page 6 of 7

lf`this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
interest per annum to the State of Connecticut Department of Revenue Service's priority and general
unsecured state tax claims; and, 12.00% interest per annum to the lnternal Revenue Service's
priority and general unsecured federal tax claims.

4.2 Trustee's Fees.
The Chapter 13 Standing Trustee‘s fees are governed by statute and may change during the course of

the case but are estimated to be 10% of plan payments

4.3 Administrative Attornev's Fees. [] PRO BONO

 

 

 

 

 

 

 

 

 

 

 

Total Fees: Total Expenses: Paid Prior to Confirmation: Balance Due:
$4,000.00 $310.00 $4,310.00 $0.00
Total Allowance Sought: $4,310.00 (Fees and EXP@“S@S)

 

 

 

[Check one] [___l Through this Chapter 13 Plan

Payable
I:I Outside of this Chapter 13 Plan

 

$0.00
Attorneys shall tile applications for allowance of compensation and reimbursement of expenses
pursuant to 1 l U.S.C. § 330 if the total allowance sought exceeds $4,000.00 before confirmation of
this Chapter 13 Plan. The Court will consider allowance of compensation and reimbursement of
expenses without such an application if the total allowance sought equals or is less than $4,000.00.

 

 

 

4.4 Domestic Sunnort Oblieation(sl.
iii None. If “None ” is checked the rest of this subpart need not be completed or reproduced

4.5 Priority Claims.

[:i None. If “None ” is checked the rest of this subpart need not be completed or reproduced

This Chapter 13 Plan may provide for less than full payment of all claims entitled to priority under
1 1 U.S.C.§ 507(a)(1)(b) only if the Chapter 13 Plan provides that all of the Debtor's projected
disposable income for a 5-year period beginning on the date that the first payment is due under this
Chapter 13 Plan will be applied to make payments under the Chapter 13 Plan. This Chapter 13 Plan
treats claims entitled to priority pursuant to 1 1 U.S.C. § 507 and 1 1 U.S.C. § 1322(a)(4), as follows:

 

 

 

 

 

 

 

 

 

 

l. Name of Creditor: |Stratford Tax Collector j

Proof of Claim Number: |:|

real Due: L $772.31|

Amount of Principal Due: l $558.48|

Amount of Interest Due: j $1 13.091

Interest to be Paid Through Chapter 13 Plan? I:l Yes l:INo 1nterest Rate: 18.00%

 

 

 

 

 

 

V. TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

5.1. Unsecured Non-Prioritv Claims. Dividend To Be Paid.
[] None. If “None ” is checked the rest of this subpart need not be completed or reproduced

Page 6 of 7

Case 19-50294 Doc 5 Filed 03/04/19 Entered 03/04/19 16:04:19 Page 7 of 7

Through this Chapter 13 Plan the Debtor proposes to pay the general unsecured creditors
holding claims totaling:

 

 

 

$42,278.81

a dividend of not less than _| l |()()_()()% l over a period of months.

 

 

 

lf the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive

100% of their claims plus interest), the interest rate to be paid to unsecured, non-tax claims is 2.52%
per annum.

   

EXECUTORY CONTRACTS AND UNEXPIRED LEASES

iii None. if “None ” is checked the rest of this section need not be completed or reproduced

VII NON-STANDARD PLAN PROVISIONS

I:l None. If “None ” is checked the rest of this section need not be completed or reproduced

PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

I declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to
under penalty of perjury. By signing and filing this document each Debtor certifies that the Wording
and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-standard
provi?ions other than thi§ set out in Section VII.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Debtoi'/Si}%ature) (Joint Debtor Signature)
Graylon L. Tumban 3 “["i ` 2016
Debtor (Type Name) Date Joint Debtor (Type Name) Date
1 . /`1
QWWMUt/k sal/3019
ttorney with permission to Date
sign on Debtor's behalf

[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P. 901 1.]

Note: An original document with the Debtor's inked signature must be maintained by Debtor's attorney.

Page 7 of 7

